Title: Joseph St. Leger d’Happart to Thomas Jefferson, 5 March 1812
From: Happart, Joseph St. Leger d’
To: Jefferson, Thomas


           
                  Sir! 
                  
                     march 5th 1812, near Green’sburgh, westmd County
          
		  
		   
		  In Jany 1809. I attended an Indian of the Tawa-nation, left very ill, in Somerset. on their return from the Seat of Govnt & way home, him & friends, call’d at my home, & their interpreter (mr armstrong) ask’d me, whether I had made out my bill & on my telling him, I had Sent it on, he replied, you had authoris’d him, to discharge it but as I had forward it, it undoubtedly would be
			 paid. Since that Sir! however, my bill ($189.69.) has been Several times inclos’d, detain’d in the war office & return’d, without any acceptance.
			 
		  
		   
		  The first time, not knowing the custom of the country, I had address’d it to mr Gallatin, who direct’d me, to the Secrety at war, mr Dearborn, but at that period, mr Eustis, preceded him & told maj: Craig, Pittsburgh, “its first bearer,” it would be honor’d, provided I Should annex to it, a certificat from the justice of the peace, Somerset, attesting I was the physician; which I did, besides the Signature of the prothonotary or recorder & a few lines from a gentleman of the profession:
			 Still, I am So far depriv’d of that Sum, the last answer of mr Eustis, being, there was no funds. How then to proceed? I do not know, but as the Sum would, at this present time, be exceedingly usefull, I beg leave
			 to inclose the whole transaction to you Sir! (in the last form, I drew & got it return again, with the Same former answer, “There was no funds.”) and in hope, as you had desired mr armstrong, to Sollicit 
                     Settle it, you will do me the favor, to enable my receiving its amount.—
		  As in these back-woods, we always are in want of our pecuniary faculties, if you Should be So kind, as to render me that Service, it Surely would be gratefully acknowledg’d, as your former
			 civilities,  at francis’s-hotel, Philadelphia, 1800. remain engrav’d in my mind. I have the honor to be,—Sir! your’s most respectfully
          
            st Leger d’Happart
        